A petition for certification of the judgment in A-003087-15 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is denied, with costs. In denying certification, the Court notes that the issue of statutory interpretation - specifically the application of the rebuttable presumption in N.J.A.C. 10:71-4.10(b)(6)(ii) to a paid caregiving arrangement between an elderly parent and adult child - was raised only in passing in E.B.'s petition, and, on this record, it does not appear that the issue was presented to the Administrative Law Judge or the Appellate Division.